Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 20, 2005, which adjudicated appellant to be a juvenile delinquent, upon his admission of an act which, if committed by an adult, would constitute the crime of robbery in the third degree, and placed him with the Office of Children and Family Services in a limited secure facility for 18 months, unanimously affirmed, without costs.
The record demonstrates that the court properly considered the least restrictive alternative, consistent with the needs of appellant and the protection of the community (Family Ct Act § 352.2 [2]). Given the pattern of serious criminal behavior committed by appellant, including the robbery offense which led to a Supreme Court placement as a juvenile offender, as well as appellant’s admitted marijuana use, his poor school record, his disturbing and remorseless attitude toward his crime spree, and the recommendations of Mental Health Services and the Probation Department, we conclude that the court’s placement was a proper exercise of discretion (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur—Saxe, J.P., Nardelli, Sweeny, McGuire and Malone, JJ.